Napton, J.
The only question in this case arises on the validity of the will of Sarepta Glascock, which is in the following words : “ Whatever portion of my estate that may remain over after paying the expenses above named, I will and bequeath to the Old School Baptist Church, called Elint Hill, in Ralls county, Missouri, to be placed in the hands of such trustees as the said church shall or may appoint, who shall use and manage this bequest for the use and benefit of the said church, according to its directions.” The circuit court decided in accordance with the opinion of a witness who was a member of the church at Elint Hill, that the Old School Baptist Church was not a religious sect or order or denomination, within the meaning of the 13th section, of the 1st ai’ticle of the Constitution of this State in 1865, but we cannot concur in this conclusion. It would not be respectful to the worshipers at that church to be told that they did not belong to any religious denomination. The judgment will, therefore, be reversed and the cause remanded.
The other judges concur.
Reversed.